*209Judgment, Supreme Court, New York County (John E.H. Stackhouse, J.), rendered April 19, 2002, convicting defendant, after a jury trial, of auto stripping in the second degree and petit larceny, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
The court properly refused defendant’s request to absent himself during the trial testimony of one of the People’s identifying witnesses, since the People were entitled to have defendant present for identification purposes (see People v Winship, 309 NY 311, 313-314 [1955]; People v Jackson, 135 AD2d 831 [1987]; People v Rheubottom, 131 AD2d 790, 791 [1987], lv denied 70 NY2d 716 [1987]). Moreover, defendant never explained why he wished to be absent. Concur—Tom, J.P., Andrias, Williams, Marlow and Gonzalez, JJ.